The Chancellor.
In the view which I take of this case,it is unnecessary to refer at any greater length, or more in detail, to the statements of the bill or answers, or the facts-admitted in the cause.' The principles upon which this case depend were ruled by this court in the case of Miller v. Stout, ante, 259, heretofore heard in this court.
The facts in this case were before me in that, so far as the same are necessary to determine the defendants’ rights in this-cause. In that case the doctrine of subrogation was fully discussed and considered. To the opinion then delivered upon that subject I still adhere; that case has never been reversed,, and if the principles therein decided be true, Mr. Fulton cannot, in this or any other case, avail himself of any benefit under his assignment by Todd, of any supposed interest in *499Todd, in the judgment of Emanuel Stout against Todd and Atkinson.
Any interest in Todd could only have existed by reason' of having paid, as surety for Atkinson, that judgment; but Atkinson, at the time that judgment was paid, was surety for Todd in a larger sum than Todd was surety for him, and, out of the proceeds of the sale of Atkinson’s lands, $773.96 more were paid in satisfaction of judgments against Todd than was paid out.of the sale of Todd’s lands towards the satisfaction of judgments against Atkinson.
Mr. Eulton, if he has any equity against Atkinson, must work out his equity through Todd’s equity against Atkinson. Todd, having no such equity, had none to assign, and the claim of Mr. Fulton in this cause, therefore, wholly fails.
The decree of the court, therefore, is that the preliminary injunction heretofore awarded in this cause he made perpetual, and that Mr. Fulton pay the costs, or attachment.